DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, 30, 34-38, 43 & 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20040162554 A1), hereinafter Lee.
Regarding claim 29, Lee discloses a tissue modification device, comprising: a rigid elongated member ([0044]; Figure 4A-4D—element 52) comprising a proximal end (Figure 4A-4D—element 52, proximal end portion of elongated member (52)) and a distal end (Figure 4A-4D—element 52, distal end portion of elongated member (52)), the distal end dimensioned to be passed through a minimally invasive body opening ([0003]); a radiofrequency electrode ([0012], [0040], & [0044]; Figure 4A-4D—element 10) positioned on the rigid elongated member ([0044]; Figure 4A-4D—element 52), the radiofrequency electrode configured to deliver radiofrequency energy to a tissue ([0012] & [0040]), the radiofrequency energy comprising a frequency ([0012]; a radio frequency); a mechanical actuator ([0018], [0040], [0041], & [0044]; Figure 4A-4D—element 37), the mechanical actuator configured to extend the radiofrequency electrode beyond the distal end of the rigid elongated member at a linear translation frequency ([0018], [0041], & [0044]; Figure 4A-4D—element 10 & 37); and wherein the linear translation frequency is configured to synchronize with the radiofrequency energy frequency ([0018] & [0041]; the frequency of movement may range from 1Hz to 100Hz; the frequency of movement may be predetermined or may be variable depending on tissue being cut).
Regarding claim 30, Lee discloses all of the limitations of claim 29, as described above.
Lee further discloses wherein the linear translation frequency is configured such that the device provides variable tactile feedback to an operator depending upon a type of tissue in contact with the radiofrequency electrode ([0041] & [0042]; the movement frequency may be predetermined or variable depending on the type or types of tissue being cut, the movement is optimized for cutting depending on the type of tissue).
Regarding claim 34, Lee discloses all of the limitations of claim 29, as described above.
Lee further discloses wherein the electrode is configured to translate in both a distal direction away from the center of the elongated member and a proximal direction toward the center of the elongated member ([0044]; Figure 4A-4C—elements 10, 27, 52).
Regarding claim 35, Lee discloses all of the limitations of claim 29, as described above.
Lee further discloses wherein the mechanical actuator is selected from the group of a voice coil motor, a solenoid, and a pneumatic actuator ([0018], [0041], [0044]; motor or solenoid).
Regarding claim 36, Lee discloses all of the limitations of claim 29, as described above.
Lee further discloses wherein the linear translation frequency is 50 Hz or greater ([0018] & [0041]; the frequency of movement may be 1Hz to 100Hz).
Regarding claim 37, Lee discloses all of the limitations of claim 29, as described above. 
Lee further discloses wherein the radiofrequency energy frequency is equal to the linear translation frequency ([0018] & [0041]; the frequency of movement can be predetermined and/or variable deepening on tissue being cut; it is the examiners position that liner translation frequency could be equal to the radio frequency depending on type of tissue).
Regarding claim 38, Lee discloses all of the limitations of claim 29, as described above. 
	Lee further discloses wherein the radiofrequency energy further comprises a waveform, the waveform phase-shifted relative to a linear translation waveform of the linear actuator ([0041] & [0045]).
Regarding claim 43, Lee discloses all of the limitations of claim 29, as described above.
Lee further discloses wherein the radiofrequency electrode is circular ([0048]; Figure 7A & 7B—element 70; the electrode (10) may be in the form of a generally circular electrode (70)).
Regarding claim 47, Lee discloses all of the limitations of claim 29, as described above.
Lee further discloses wherein the device further comprises an integrated articulation mechanism that imparts steerability to the distal end of the elongated member ([0041] & [0046]; movement may also be provided manually such as through a level or knob on a handle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 32, & 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Burbank et al. (US 20020111564 A1), hereinafter Burbank.
	Regarding claim 31, Lee discloses all of the limitations of claim 29, as described above. 
	Lee does not disclose wherein the radiofrequency electrode is configured to stop delivery of radiofrequency energy when the radiofrequency electrode reaches a distalmost position.
	Burbank teaches an advanceable radiofrequency electrode ([0020]; Figure 11 & 14—element 138), wherein the radiofrequency electrode is configured to stop delivery of radiofrequency energy when the radiofrequency electrode reaches a distalmost position ([0020]; Figure 11 & 14—element 138; radio frequency energy is cut-off when electrode is in second position).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the radiofrequency electrode system, as disclosed by Lee, to include the teachings of Burbank, as described above, as both references and the claimed invention are directed toward advanceable electrodes for delivering RF energy to tissue. As disclosed by Burbank, the RF cutting electrode can enter the second position when cutting is complete ([0019] & [0020]), and RF energy can be terminated as cutting is complete ([0020]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the radio frequency electrode system, as disclosed by Lee, to include the teachings of  Burbank, as such a modification would prevent further energy delivering when the electrode is in its second position, as the electrode finished cutting tissue, in the fully extended (second) position.
Regarding claim 32, Lee in view of Burbank disclose all of the limitations of claim 31, as described above. 
Lee further discloses wherein the linear translation frequency is configured such that radiofrequency energy is preferentially delivered to soft tissue ([0010] & [0012]; the electrode is delivered RF energy and is moved back and forth to improve cutting of soft tissue).
Regarding claim 39, Lee discloses all of the limitations of claim 29, as described above. 
Lee does not disclose wherein the radiofrequency electrode is configured to deliver radiofrequency energy only while at a position other than when the radiofrequency electrode is at a distalmost position.
	Burbank teaches an advanceable radiofrequency electrode ([0020]; Figure 11 & 14—element 138), wherein the radiofrequency electrode is configured to deliver radiofrequency energy only while at a position other than when the radiofrequency electrode is at a distalmost position ([0017]-[0020]; Figure 11-14—element 138; radio frequency energy is cut-off when electrode is in second position).
	A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the radiofrequency electrode system, as disclosed by Lee, to include the teachings of Burbank, as described above, as both references and the claimed invention are directed toward advanceable electrodes for delivering RF energy to tissue. As disclosed by Burbank, the RF cutting electrode can enter the second position when cutting is complete ([0019] & [0020]), and RF energy can be terminated as cutting is complete ([0020]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the radio frequency electrode system, as disclosed by Lee, to include the teachings of  Burbank, as such a modification would prevent further energy delivering when the electrode is in its second position, as the electrode finished cutting tissue, in the fully extended (second) position.
Claims 33, 40, 41, & 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Morris et al. (US 20020120261 A1).
Regarding claim 33, Lee discloses all of the limitations of claim 29, as described above. 
Lee does not disclose wherein the electrode is configured to deflect at an angle from a longitudinal axis passing through the elongated member.
Morris teaches radio frequency electrodes ([0083] & [0084]; Figure 1 & 2—element 18) comprising a housing ([0083]; Figure 1 & 2—element 12), and wherein the electrode is configured to deflect at an angle from a longitudinal axis passing through the elongated member ([0116]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the radiofrequency electrode system, as disclosed by Lee, to include the teachings of Morris, as described above, as both references and the claimed invention are directed toward movable electrodes for delivering RF energy to tissue. As disclosed by Morris, the radio frequency electrode can deflect ([0116]), the deflection of electrodes facilitates positioning of electrodes in target tissue and in navigating obstructed tissue and other anatomical structures that are otherwise difficult to reach ([0093]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the radio frequency electrode system, as disclosed by Lee, to include the teachings of Morris, as such a modification would facilitate in positioning and navigating complex anatomical structures.
Regarding claims 40 & 41, Lee discloses all of the limitations of claim 29, as described above. 
Lee does not disclose a sensor positioned at the distal end of the elongated member, the sensor configured to collect data on the linear translation of the radiofrequency electrode (Claim 40), wherein the sensor comprises an accelerometer (Claim 41).
	Morris teaches radio frequency electrodes ([0083] & [0084]; Figure 1 & 2—element 18) comprising a housing ([0083]; Figure 1 & 2—element 12), the electrodes movable ([0109] & [0113]) the housing and electrode further comprising a sensor positioned at the distal end of the elongated member ([0083]; Figure 2—element 22), the sensor configured to collect data on the linear translation of the radiofrequency electrode (Claim 40) ([0113] & [0130]; sensors can be positioned to provide information on the location and amount of deployment of electrodes), wherein the sensor comprises an accelerometer (Claim 41) ([0113] & [0132]; sensors can be accelerometers to measure force and pressure of the electrode into tissue)
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the radiofrequency electrode system, as disclosed by Lee, to include the teachings of Morris, as described above, as both references and the claimed invention are directed toward movable electrodes for delivering RF energy to tissue. As disclosed by Morris, sensors can be positioned to measure physical properties or the housing, electrodes, and adjacent tissue ([0083]), the sensors can provide information to the user on the location of the electrodes and state of deployment ([0113]), and monitor the force applied by the electrode onto tissue, monitoring the force applied to tissue can provide feedback to the user regarding the state of the tissue ([0131]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the radio frequency electrode system, as disclosed by Lee, to include the teachings of Morris, as such a modification would provide real time feedback to the user relating to the position of the electrodes and the amount of force applied to tissue, in order to better determine the tissue state.
	Regarding claim 43, Lee discloses all of the limitations of claim 29, as described above.
	Lee does not disclose a visualization sensor positioned at the distal end of the elongated member.
Morris teaches radio frequency electrodes ([0083] & [0084]; Figure 1 & 2—element 18) comprising a housing ([0083]; Figure 1 & 2—element 12), the electrodes movable ([0109] & [0113]) the housing and electrode further comprising sensors ([0083]; Figure 2—element 22), and a visualization sensor positioned at the distal end of the elongated member ([0130]; Figure 2—element 22; sensors can be optical sensors which can include phot-multipliers and micro-machined optical fibers).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the radiofrequency electrode system, as disclosed by Lee, to include the teachings of Morris, as described above, as both references and the claimed invention are directed toward movable electrodes for delivering RF energy to tissue. As disclosed by Morris, sensors can be positioned to measure physical properties or the housing, electrodes, and adjacent tissue ([0083]), the sensors can provide information to the user on the location of the electrodes and state of deployment ([0113]), and provide feedback regarding the state of the procedure ([0128]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the radio frequency electrode system, as disclosed by Lee, to include the teachings of Morris, as such a modification would provide real time feedback to the user relating to the state of the procedure and electrode. 
Regarding claim 44 & 45, Lee discloses all of the limitations of claim 29, as described above.
Lee does not disclose a physiological sensor configured to collect physiological data (Claim 44), wherein a controller is configured to transmit physiological data to the image display component, wherein the image display component is configured to provide the physiological data to a user (Claim 45).
Morris teaches radio frequency electrodes ([0083] & [0084]; Figure 1 & 2—element 18) comprising a housing ([0083]; Figure 1 & 2—element 12), the electrodes movable ([0109] & [0113]) the housing and electrode further comprising sensors ([0083]; Figure 2—element 22), the sensors comprising a physiological sensor configured to collect physiological data (Claim 44) ([0083] & [0130], sensors can be pH sensors,, impedance sensors, temperature sensors, biosensors), wherein a controller ([0118]; Figure 54—element 338) is configured to transmit physiological data to the image display component ([0188]; Figure 54—element 336 & 329), wherein the image display component is configured to provide the physiological data to a user (Claim 45) ([0153] & [0189]; Figure 54—elements 336 & 329; sensor feedback can be indication by an audio or visual signal on the display.
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the radiofrequency electrode system, as disclosed by Lee, to include the teachings of Morris, as described above, as both references and the claimed invention are directed toward movable electrodes for delivering RF energy to tissue. As disclosed by Morris, sensors can be positioned to measure physical properties or the housing, electrodes, and adjacent tissue ([0083]), the sensors can provide information to the user on tissue properties ([0113]), and provide feedback regarding the state of the procedure and tissue ([0128]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the radio frequency electrode system, as disclosed by Lee, to include the teachings of Morris, as such a modification would provide real time feedback to the user relating to the state of the procedure and tissue. 
Claims 40 & 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Odom (US 20080009860 A1), hereinafter Odom.
Regarding claim 40 & 42, Lee discloses all of the limitations of claim 29, as described above.
Lee does not disclose a sensor positioned at the distal end of the elongated member, the sensor configured to collect data on the linear translation of the radiofrequency electrode (claim 40), wherein the sensor comprises an optical encoder (claim 42).
Odom teaches and electrosurgical device for delivering radio frequency energy to tissue ([0022]; Figure 1A—element 10), the device comprising and end effector with moveable electrodes ([0031]; Figure 1B—element 122) and motor to translate the end effector, wherein the device comprises a sensor positioned at the distal end of the elongated member ([0030], [0035], & [0045]; Figure 1B—element 170a & 170b), the sensor configured to collect data on the linear translation of the radiofrequency electrode ([0030], [0035], & [0045]; the sensor can be optical encoders or the like), wherein the sensor comprises an optical encoder ([0045]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the radiofrequency electrode system, as disclosed by Lee, to include the teachings of Odom, as described above, as both references and the claimed invention are directed toward movable electrodes for delivering RF energy to tissue. As disclosed by Odom, sensors provide real time feedback to the user relating to the distance of movement of the electrodes ([0044]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the radio frequency electrode system, as disclosed by Lee, to include the teachings of Odom, as such a modification would provide real time feedback to the user relating to the position of the electrodes.
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Homet et al. (US 6517498 B1), hereinafter Homet.
	Regarding claim 48, Lee discloses all of the limitations of claim 29, as described above.
	Lee does not disclose wherein the distal end of the elongated member is rotatable about its longitudinal axis.
Homet teaches a radio frequency electrode that can extend and retract ([Col. 4, line 59 – Col. 5, line 5]; Figure 2-5—element 118) extending within an elongated member ([Col. 4, line 59 – Col. 5, line 5]; Figure 2-5—element 102 & 130), wherein the distal end of the elongated member is rotatable about its longitudinal axis ([Col. 7, lines 52 – Col. 8, lines 5]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the radiofrequency electrode system, as disclosed by Lee, to include the teachings of Homet, as described above, as both references and the claimed invention are directed toward movable electrodes for delivering RF energy to tissue. As disclosed by Homet, the rotation of the elongated member allows for tissue samples, cut by the RF electrode, to be separated from the tissue site ([Abstract] & [Col. 7, lines 52 – Col. 8, lines 5]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the radio frequency electrode system, as disclosed by Lee, to include the teachings of Homet, as such a modification would provide further assistance in separating cut tissue samples from the tissue site.
Conclusion
Accordingly claims 29-48 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794